NOTICE OF ALLOWANCE

Election/Restrictions
Applicant’s election without traverse of Group I and Species B & Z, corresponding to claims 1, 2, 4, 5, 7, 11, 12, 14-16 and newly added claims 21-24 in the reply filed on May 21, 2021 is acknowledged.  Claims 17-20 are canceled.  Claims 3, 6, 8-10 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Rejoinder
Claims 1, 2, 4, 5, 7, 11, 12, 14-16 and 21-24 are allowable. Claims 3, 6, 8-10 and 13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A and B & Species W, X, Y & Z, as set forth in the Office action mailed on April 5, 2021, is hereby withdrawn and claims hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-16 and 21-24 are allowed.  The following is an examiner’s statement of reasons for allowance:
The closest prior art of Vonderwalde (U.S. Publication No. 2005/02780212) discloses an assembly comprising: 
A sealed pouch formed by tray and tray cover (paragraph 37);
A first portion (12/14) of a delivery device (11) supporting an implant (17) in the sealed pouch (Figure 2C); 
A container, in which sheath (18) can be reasonably construed as a container, housing a fluid (19), the implant (17) and at least part of the first portion (12/14) of the delivery device (f11) as shown in Figure 1); and
Wherein the container includes an opening at valve (20), and a first shaft seal (shown within valve 20 in Figure 1) positioned in the opening and against the first portion (12/14) of the delivery device.
The instantly claimed invention is distinctly different from the closest prior art in that Vonderwalde does not disclose that the fluid (19) is a sterilization fluid, and more importantly, that Vonderwalde does not disclose a positioning apparatus that is configured to move the container (18) along the first portion (12/14) of the delivery device (11).
As such, independent claim 1, and the claims that depend therefrom, are allowable over the closest prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/           Primary Examiner, Art Unit 1799